March 15, 2012 BNY MELLON FUNDS TRUST BNY Mellon Large Cap Market Opportunities Fund BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Supplement to Prospectus dated December 30, 2011 The following information supplements and supersedes any contrary information contained in the prospectus relating to BNY Mellon Large Cap Market Opportunities Fund or BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund, respectively. The Trust's board has approved an Income Stock Strategy, Appreciation Strategy and Large Cap Dividend Strategy as additional investment strategies for the fund, effective March 19, 2012 (the Effective Date). In addition, the Trust's board approved a modification to the fund's U.S. Large Cap Growth Strategy, as described below, as of the Effective Date. The fund invests directly in securities or in other investment companies, including other BNY Mellon Funds, funds in the Dreyfus Family of Funds and unaffiliated open-end funds, closed-end funds and exchange-traded funds (referred to below as underlying funds), which in turn may invest directly in securities. As revised to reflect the addition of the Income Stock, Appreciation and Large Cap Dividend Strategies and modification to the U.S. Large Cap Growth Strategy, the investment strategies and the fund's targets and ranges (expressed as a percentage of the fund's investable assets) for allocating its assets among the investment strategies as of the Effective Date, are as follows: BNY Mellon Large Cap Market Opportunities Fund Investment Strategy Target Range Focused Equity Strategy 42% 0% to 50% U.S. Large Cap Equity Strategy 42% 0% to 50% U.S. Core Equity 130/30 Strategy 10% 0% to 50% Dynamic Large Cap Value Strategy 0% 0% to 50% Large Cap Growth Strategy 0% 0% to 50% U.S. Large Cap Growth Strategy 6% 0% to 50% Income Stock Strategy 0% 0% to 50% Appreciation Strategy 0% 0% to 50% Large Cap Dividend Strategy 0% 0% to 50% BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Investment Strategy Target Range Large Cap Core Strategy 20% 20% to 50% Large Cap Tax-Sensitive Strategy 25% 25% to 60% Focused Equity Strategy 20% 0% to 30% U.S. Large Cap Equity Strategy 23% 0% to 30% U.S. Core Equity 130/30 Strategy 7% 0% to 30% Dynamic Large Cap Value Strategy 0% 0% to 30% Large Cap Growth Strategy 0% 0% to 30% U.S. Large Cap Growth Strategy 5% 0% to 30% Income Stock Strategy 0% 0% to 30% Appreciation Strategy 0% 0% to 30% Large Cap Dividend Strategy 0% 0% to 30% 1 Description of the Investment Strategies The following describes the additional and modified investment strategies employed by the portfolio managers in choosing investments for the fund or the underlying fund in which the fund invests. U.S. Large Cap Growth Strategy The portion of the fund's assets allocated to the U.S.
